Citation Nr: 0028668	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-36 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss, on a direct basis.  

2. Entitlement to service connection for bilateral hearing 
loss, claimed as a manifestation of an undiagnosed 
illness.  

3. Entitlement to service connection for a ringing in the 
ears, claimed as a manifestation of an undiagnosed 
illness.  

4. Entitlement to service connection for a cold and sinus 
problem, claimed as a manifestation of an undiagnosed 
illness.  

5. Entitlement to service connection for episodic heart 
palpitations, claimed as a manifestation of an undiagnosed 
illness.  

6. Entitlement to service connection for joint pain, claimed 
as a manifestation of an undiagnosed illness.  

7. Entitlement to service connection for a tingling sensation 
of the hands and feet, due to an undiagnosed illness.  

8. Entitlement to service connection for a back and chest 
rash, to include a red mark on the palm of the left hand, 
claimed as a manifestation of an undiagnosed illness.  

9. Entitlement to service connection for hair loss, claimed 
as a manifestation of an undiagnosed illness.  

10. Entitlement to service 
connection for dizziness, claimed as a manifestation of an 
undiagnosed illness.  

11. Entitlement to service 
connection for headaches, claimed as a manifestation of an 
undiagnosed illness.

12. Entitlement to service 
connection for loose stools, claimed as a manifestation of 
an undiagnosed illness.  

13. Entitlement to a rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to service connection for bilateral hearing 
loss, on a direct basis, the present appeal arises from a 
September 1993 rating decision, in which the RO denied the 
veteran's claim.  The veteran filed an NOD in February 1994, 
and the RO issued an SOC in September 1994.  The veteran 
filed a substantive appeal in October 1994.  

With respect to bilateral hearing loss, ringing in the ears, 
a cold and sinus problem, episodic heart palpitations, joint 
pain, a tingling sensation in the hands and feet, back and 
chest rash, hair loss, dizziness, and headaches, claimed as 
manifestations of undiagnosed illnesses; as well as PTSD, the 
present appeal arises from an August 1998 rating decision in 
which the RO denied the veteran's claims for service 
connection as manifestations due to undiagnosed illnesses.  
In addition, the RO granted the veteran service connection 
for PTSD, awarding a 30 percent disability rating with an 
effective date from February 1997.  The veteran filed an NOD 
that same month, August 1998, and the RO issued an SOC in 
September 1998.  The veteran filed a substantive appeal in 
November 1998.  Subsequently, in a May 2000 rating decision, 
the RO increased the veteran's assigned disability rating for 
PTSD to 50 percent, effective from November 1999.  

With respect to service connection for loose stools, claimed 
as a manifestation of an undiagnosed illness, the present 
appeal arises from a September 1998 rating decision in which 
the RO denied the veteran's claim.  The veteran filed an NOD 
in October 1998, and the RO issued an SOC in November 1998.  
The veteran filed a substantive appeal as to that issue in 
February 1999.  

The Board notes, in addition, that the veteran had perfected 
an appeal as to the issue of service connection for residuals 
of a left hamstring injury.  In an August 1995 rating 
decision, the RO service connected the veteran for mild 
diffuse annular bulge at L5-S1 with radiculopathy to the left 
lower extremity, claimed as residuals of a left hamstring 
injury.  The disorder was determined to be 20 percent 
disabling, with an effective date from July 1993.  No appeal 
has been filed with respect to that decision, and thus the 
issue is not currently in appellate status.  

Furthermore, the Board is aware that, in his February 1997 VA 
Form 21-4138 (Statement in Support of Claim), in which the 
veteran filed his current claims on appeal, he also reported 
feeling chronically fatigued, and indicated that he suffered 
from night sweats and chills, all due to his service in the 
Persian Gulf area.  These particular physical complaints have 
not been addressed in any rating decision, and they are 
referred to the RO for action as is deemed appropriate.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In-service and post-service audiological evaluations do 
not reflect evidence of hearing loss.  

3. The veteran has been clinically found to suffer from 
tinnitus, male pattern baldness, vertigo, and hip pain 
secondary to a low back disorder, and thus his complaints 
of ringing in his ears, hair loss, dizzy spells, and joint 
pain, respectively, have not escaped diagnosis.  

4. There is a lack of objective medical evidence establishing 
the presence of a cold and sinus problem, episodic heart 
palpitations, chest and back rashes, a tingling sensation 
of the hands and feet, headaches, and/or loose stools.  

5. The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability 
to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss, on a direct 
basis.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted well-grounded claims for 
service connection for bilateral hearing loss, ringing in 
the ears, a cold and sinus problem, episodic heart 
palpitations, joint pain, a tingling sensation in the 
hands and feet, back and chest rash, hair loss, dizziness, 
headaches, or loose stools, due to manifestations of 
undiagnosed illnesses.  38 U.S.C.A. §§ 1117, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).  

3. The criteria for an evaluation greater than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects an 
enlistment medical examination in November 1988.  On clinical 
evaluation, there were no complaints or abnormal findings 
reported, although the veteran was noted to suffer from 
impaired vision.  In addition, an audiological evaluation was 
conducted, and pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
10
10
LEFT
5
0
0
10
0

In July 1992, during the course of his active service, the 
veteran sought treatment, complaining of left ear pain and 
also of prior problems with early-morning light-headedness.  
At the time of examination, he reported not being light-
headed.  Later that month, the veteran sought treatment, 
complaining of headaches, feeling weak and shaky, abdominal 
cramps, and having hot flashes with nausea.  The examiner's 
assessment was mild dehydration.  The treatment plan called 
for an increase in oral hydration.  

In May 1993, the veteran was medically examined for purposes 
of separating from active service.  He reported, in 
particular, that he suffered from a loss of hearing, had 
occasional chest pain, stomach upset, trouble sleeping, and 
joint pain, as well as depression and anxiety.  Upon clinical 
evaluation, no abnormal findings were reported.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
5
0
10
10
10

Thereafter, in August 1993, the veteran submitted to the RO a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed a claim, inter alia, for 
bilateral hearing loss.  In a September 1993 rating decision, 
the veteran's claim was denied.  In a subsequent NOD, dated 
in February 1994, the veteran reported that the equipment he 
had worked with during service had had a definite effect on 
his hearing.  

In November 1994, the RO received medical records from the VA 
Medical Center (VAMC) in Bath, dated from January to April 
1994.  In particular, these records noted the veteran's 
treatment for pain in his low back with radiation into his 
left hamstring.  An electromyographic (EMG) report, dated in 
March 1994, noted that a clinical evaluation of the veteran 
reflected normal findings with respect to deep tendon 
reflexes, plantar responses, sensory responses, and motor 
strength in the upper and lower extremities.  On further 
diagnostic testing, there was some evidence of left L-5 
radiculopathy.  Subsequent VA examination reports, dated in 
January and February 1995, also reflected evaluation of the 
veteran's low back.  

Thereafter, in February 1997, the veteran filed claims for 
service connection for multiple disabilities, claimed as 
manifestations of undiagnosed illnesses.  In addition, he 
also filed a claim for PTSD.  He reported, in particular, 
having been exposed to smoke from oil well fires, smoke and 
fumes from tank heaters, pesticides, and paint fumes, and 
also having been given drugs to help combat the effects of 
nerve agents.  He noted physical complaints to include 
headaches, hearing loss, ringing in his ears, cold and sinus 
problems, heart palpitations, a tingling sensation in his 
hands and feet, chest and back rashes, a red mark on the palm 
side of his hand, hair loss, dizziness, fatigue, loose 
stools, chills, night sweats, insomnia, depression, 
irritability, difficulty with concentration, and memory loss.  
With respect to PTSD, the veteran reported having intrusive 
thoughts and dreams with respect to his experiences in the 
Gulf War, and also reported suffering from anxiety and 
depression.  

In June 1997, the veteran submitted a statement in support of 
his claims, along with a statement from his wife (now his 
former wife, as of May 2000) and a close friend.  In 
particular, the veteran reported on his combat experiences in 
the Gulf as the driver of a Bradley Fighting Vehicle, which 
included witnessing the deaths of other American soldiers in 
combat.  In addition, the veteran commented that, although he 
had undergone a Persian Gulf Health Registry examination, he 
had not discussed all his physical problems with the 
examiner.  He indicated that he had a red mark at the base of 
his left palm, and that the spot had appeared on his hand 
while he was in the Persian Gulf area.  Furthermore, the 
veteran noted particular physical changes and problems, such 
as suffering from occasional rashes on his back and chest, 
and loss of his hair.  He also indicated that he occasionally 
suffered from colds, heart palpitations, joint pain, a 
tingling sensation in his hands and feet, spells of 
dizziness, exhaustion, insomnia, irritability, depression, 
and lapses of concentration.  

The veteran's wife, along with a friend of the veteran, both 
noted that the veteran had changed since returning from the 
Persian Gulf.  They reported that he was once carefree, but 
now suffered problems with family and work, as well as with 
his social life.  In addition, it was noted that the veteran 
broke down and cried when he was reminded of the Gulf War.  
Furthermore, the veteran's wife noted that the veteran had 
lost a great deal of his hair, and that he suffered from 
terrible night sweats and headaches.   

In September 1997, the veteran submitted to the RO a letter 
he had received from the Office of the Secretary of Defense.  
The letter noted that, during the Gulf War, between February 
and March 1991, the veteran's unit had been located within 
135 kilometers of Khamisiyah.  It was also noted that an 
ammunition depot, approximately 50 square kilometers in size, 
had been located at Khamisiyah, and that it had contained 
underground and aboveground ammunition storage facilities.  
These facilities were destroyed by U.S. Army personnel in 
March 1991.  

In October 1997, the RO received VAMC Bath medical records, 
dated from January 1995 to September 1997.  In particular, a 
Persian Gulf Registry examination, dated in August 1995, 
noted that the veteran suffered from chronic sinusitis and 
headaches, and that he had a red spot on his left hand's 
palmer surface, one centimeter in diameter.  In addition, a 
medical record, dated in November 1996, reflected the 
veteran's treatment for a purulent mucous and/or sinus 
drainage.  Furthermore, a progress note, dated in February 
1997, noted that, while the veteran remained involved in 
everyday life, over a period of two or more years he had been 
preoccupied with feelings of discouragement, guilt, lack of 
initiative, behavioral apathy, and low self-esteem, and that 
he frequently voiced futility.  Moreover, during periods of 
dejection, the veteran was noted to exhibit tearfulness, 
suicidal ideation, a pessimistic outlook toward the future, 
social withdrawal, poor appetite or overeating, chronic 
fatigue, poor concentration, a marked loss of interest in 
pleasurable activities, and a decreased effectiveness in 
fulfilling ordinary and routine life tasks.  The progress 
note also indicated that the veteran did not evidence a 
thought disorder, delusional disorder, or major personality 
disorder.  

Furthermore, treatment notes, dated in June and July 1997, 
reflected the veteran's complaints of fatigue due to his long 
working hours with the highway department, as well as 
headaches.  A treatment note, dated in September 1997, 
reflected the veteran's complaints of problems with his 
memory, fatigue, and poor concentration, as well as vivid and 
intrusive recollections of the war.  The veteran was reported 
as being emotionally labile, and he spoke of becoming tearful 
when hearing of a car accident involving children.  

In November 1997, the veteran underwent a VA psychosocial 
survey.  He reported having a difficult time sleeping at 
night, and indicated that he suffered from anxiety attacks, 
was socially isolated, avoided crowds, and was more 
aggressive.  The examiner noted that, throughout the 
interview, the veteran was emotionally distraught.  

That same month, November 1997, the veteran underwent a 
psychiatric evaluation by Albert Chen, M.D.  The veteran 
reported his military history, along with his experiences in 
combat.  Dr. Chen reported that the veteran was restless, 
tense, and anxious, and at times tearful.  The veteran had 
not demonstrated signs of delusional ideas, a thought 
disorder, or visual or auditory hallucinations.  He had 
exhibited good personal hygiene; was oriented to time, 
person, and place; and had not followed through on any 
homicidal or suicidal ideations.  In addition, the veteran 
was noted as forgetful of recent events, showed some 
depressed affect and low mood, felt tired for no reason, and 
was restless and vigilant at night.  Furthermore, the veteran 
was noted to suffer nightmares and bad dreams, as well as 
anxiety and concern, which detracted from his concentration 
and energy.  He reported being socially isolated and 
disliking crowds.  The examiner's diagnosis was Axis I: PTSD, 
chronic, related to combat experience in Desert Storm; Axis 
II: None; Axis III: Disc problem in lower spine; Axis IV: 
Recurrent pain and recurrent nightmares, bad dreams, as well 
as anxiety that has adversely affected his ability to 
maintain effective relationships with others and has also 
impaired his tolerance for pressure and stress; Axis V: 
Global assessment of functioning (GAF) of 50, and a GAF of 65 
during the last year.  

Also in November 1997, the veteran underwent a VA general 
medical examination.  In particular, on clinical evaluation, 
the veteran's skin was reported to be good, without any 
remarkable lesions.  His nose, sinuses, mouth, and throat 
were normal, as was his cardiovascular system.  In addition, 
the veteran's abdomen was benign, without masses, and there 
was no evidence of hemorrhoids, fissures, ulcerations, or 
masses at the rectal wall.  Furthermore, there were no 
objective joint abnormalities reported, but diagnostic tests 
were noted to have revealed a bulging disc and radiculopathy 
in his low back.  

In June 1998, the RO received VA examination reports 
associated with the veteran.  An evaluation report of the 
veteran's heart, dated in May 1998, noted the veteran's 
complaints of episodic palpitations with chest pain and 
shortness of breath.  There was no co-existing syncope, and 
the onset was reported as spontaneous in nature.  On physical 
evaluation, all cardiac testing was found to be within normal 
limits.  In addition, an EKG (electrocardiogram) and Holter 
monitor were also normal.  The examiner's diagnosis was non-
recent-episodic palpitation.  

An evaluation report of the veteran's skin, dated in May 
1998, noted his complaints of occasional skin eruptions, with 
the rash being pruritic in nature.  On clinical evaluation, 
no rash was evident.  The skin was free of any exfoliation, 
crusting, or ulceration, and there were no systemic systems.  
The examiner's diagnosis was recurrent skin eruption, 
etiology undetermined.  In addition, the veteran was noted to 
have undergone a dermatological evaluation in November 1997, 
during which he was diagnosed with male pattern baldness.  

A report of evaluation of the veteran for fatigue, dated in 
May 1998,  noted the veteran's complaint that, even with a 
good night's sleep, he still awakened tired.  The veteran 
reported that there had been no concomitant systemic symptoms 
or any type of fever.  The chronic fatigue was also 
associated with some dull aching pain.  The veteran reported 
occasionally experiencing some headaches which were non-
lateralizing.  On clinical evaluation, there were no palpable 
or tender nodes in the cervical or axillary area, there were 
complaints of occasional headaches, migratory joint pain was 
absent, and the veteran complained of insomnia at times.  
Additionally, the examiner noted that the veteran could 
manage his daily activities, the fatigue syndrome was not 
incapacitating, and the veteran was not on any medication for 
chronic fatigue syndrome.  The examiner's diagnosis was 
chronic fatigue syndrome, etiology undetermined.  

During a joints evaluation in May 1998, the veteran was noted 
to complain of joint pain.  On clinical evaluation, he 
reported some numbness and a tingling sensation radiating 
from the low portion of his back down to the right thigh.  He 
also complained of pain and stiffness in his left hip, as 
well as left knee pain.  Upon clinical evaluation, findings 
were essentially within normal limits.  The examiner's 
diagnostic impression was referred pain in both hips 
secondary to disc disease and lumbar radiculopathy, sclerotic 
bone island on left femoral neck, and status post left ankle 
sprain and left knee injury.  

During an audiological evaluation in June 1998, the veteran 
complained of occasional ringing in his ears, and a slight 
loss of hearing acuity.  He reported experiencing dizziness 
when he experienced ear infections, but also reported 
occasional dizziness otherwise.  The dizziness was noted to 
occur anywhere from once a month to three times a month.  The 
symptoms were described as a headrush with a spinning-like 
feeling, forcing the veteran to grab onto something.  The 
veteran reported his tinnitus to have begun two years 
previously.  It was periodic in nature, and occurred one to 
two times a month.  The duration of the ringing was between 
10 seconds and two minutes. 

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-5
5
20
LEFT
10
0
-5
10
15

Speech audiometry revealed 98 percent recognition in the 
right ear, and 96 percent recognition in the left ear.  The 
examiner's diagnosis reflected that the veteran's hearing was 
within normal limits bilaterally.  In addition, the examiner 
noted that the veteran's complaint of tinnitus could be 
related to his history of noise exposure, which included both 
military and civilian noise exposure, or could be related to 
the amount of a medication, Motrin, which he was taking.  

Also in June 1998, the veteran underwent an ENT (ear, nose, 
and throat) evaluation.  The examiner noted the veteran's 
complaints of experiencing ringing in his ears, as well as 
vertigo, once in awhile.  The examiner indicated that, with 
the vertigo, the veteran reported that he would hang onto 
something and it would go away.  In addition, the veteran 
complained of a runny nose, with no headache, and normal 
mucoid discharge.  He indicated that he had been diagnosed 
with sinusitis on one occasion, and reported that he did not 
suffer from headaches.  On clinical evaluation, there were no 
abnormal findings, and the examiner's diagnosis was normal 
nose and sinus.  

In addition, the veteran underwent a peripheral nerves 
evaluation, also in June 1998, which revealed lumbar 
radiculopathy, noted at that time to be stable.  

Thereafter, in August 1998, the veteran underwent a VA 
intestine examination.  He reported suffering from loose 
bowel movements and diarrhea since 1997.  The 
gastrointestinal symptoms reportedly had no bearing on food 
intake.  There was no accompanying nausea or vomiting except 
for abdominal cramps, frequent flatus, and occasional 
belching.  The veteran denied any constipation, and reported 
that, at times, he would be symptom-free for up to one week.  
On clinical evaluation, the veteran was noted not to appear 
malnourished or have any sign of anemia.  There was no clear 
cut abdominal pain except for some dyspeptic symptoms, and he 
was not on any antidiarrhea medication.  The veteran's 
abdomen was soft, not distended, with no muscle guarding or 
hepatosplenic enlargement.  There were normal bowel sounds, 
and rectal evaluation revealed good anal tone, with no 
proctitis, anal fissure, or fistula.  A stool examination for 
parasitic organisms was negative, and a barium enema revealed 
no abnormalities in the colon.  The examiner's diagnosis was 
episodic diarrhea and loose bowel movements, etiology 
undetermined.  

In November 1998, the RO received VAMC Bath medical records, 
many duplicative, dated from February 1997 to September 1998.  
In particular, an October 1997 treatment record noted that 
the veteran's psychiatric medications had been increased, and 
that he was feeling better and less emotionally labile.  A 
January 1998 treatment record noted that the veteran was 
taking his medication, and his symptoms were much reduced in 
intensity.  In May 1998, he was noted not to be taking his 
medication as prescribed, and that he was emotionally labile.  
In July 1998, on mental status examination, the veteran was 
found not to have a thought disorder or other signs of 
psychosis.  His mood was mildly depressed, with affectual 
lability and some tearfulness.  There was no evidence of 
homicidal/suicidal ideation, and judgment and insight were 
relatively good.  In September 1998, the veteran reported 
that he had problems with sleeping, intrusive thoughts, and 
nightmares.  He was noted to work as a welding and assembling 
mechanic.  His medication dosage was increased.  

That same month, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals), in which he included 
a personal statement about his claimed disabilities.  With 
respect to headaches, he said he believed his headaches were 
related to stress and his PTSD.  He also noted that he 
believed he had told the doctor during his Gulf War Registry 
examination that he did suffer from headaches.  As for PTSD, 
the veteran reported that this disorder was affecting his 
marriage, as well as his memory and concentration, and had 
made him acutely sensitive to loud noises.  The veteran also 
reported suffering from anxiety, sleep disturbance, intrusive 
thoughts, and low self-esteem.  

With respect to ringing in his ears, the veteran reported 
that he had the problem every once in awhile, but that it was 
"not a real big deal."  He also indicated that cold and 
sinus symptoms were more frequent since the Gulf War, but 
that he did not have them all the time.  As for cardiac 
symptoms, the veteran reported that he had not had the 
"racing" feeling in his heart in several months, but he had 
had it five or six times previously.  With respect to joint 
pain, he reported having had aching joints since the Gulf 
War, although they were not severe.  He also reported that he 
had tingling in his hands and feet only once in awhile, and 
that he suffered from rashes on his back and chest 
occasionally, but that they went away after a couple of days.  
He indicated that he did have a red spot on his left palm, 
although it did not cause him any problems.  

The veteran also noted that he had lost a great deal of hair 
since returning from the Gulf War, and that there were times 
when he became dizzy, which he believed was due to his 
sinuses.  With respect to loose stools, the veteran reported 
that he had had loose stools on and off for some time and, 
when the problem occurred, he would have several loose bowel 
movements during the course of a day.  He noted that he 
thought the loose stools could be due to his nerves.  

In January 2000, the RO received a VAMC Bath hospital 
summary, dated from September 1999 to October 1999.  The 
veteran was noted to complain of PTSD symptoms such as 
anxiety, depression, lack of concentration, memory loss, 
irritability, social isolation, crying spells, startled 
response, and intrusive memories.  He reported that he wished 
he did not have to work because he found it very difficult to 
be around other people.  The veteran also reported that he 
was verbally abusive to his wife and children, that he had 
problems sleeping, and that he suffered from nightmares once 
a week.  On clinical evaluation at admission, the veteran was 
tearful, but his mood was occasionally normal.  He denied any 
psychotic symptoms, but did report suffering from suicidal 
ideation, without a plan to act.  The discharge diagnosis was 
Axis I: chronic, severe, PTSD; Axis II: None; Axis III: Back 
injury in the service with chronic pain; headaches; Axis IV: 
Severity of psychosocial stressors catastrophic due to 
combat; Axis V: GAF - 41 on admission, and 44 on discharge.  

II.  Analysis

a.  Direct Service Connection - Hearing Loss

This aspect of the present appeal arises from an original 
claim for service connection and, therefore, the Board's 
threshold question must be whether the veteran has presented 
a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If he has not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims, which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480, req. for en banc consid. denied, 13 
Vet.App. 205 (1999) (per curiam).

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection or link) between the in-service injury 
or aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Regulatory criteria provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Following a review of the evidence of record and applicable 
regulations, the Board finds that the veteran has not 
submitted a well-grounded claim for service connection for 
bilateral hearing loss, on a direct basis.  In reaching this 
conclusion, we observe that both the veteran's entrance and 
separation audiological evaluations were within normal 
limits.  Additionally, a post-service audiological 
examination in May 1998 also was within normal limits.  No 
competent medical evidence has been submitted reflecting that 
the veteran suffers from any form of hearing loss.  

The Board thus concludes, given the lack of any documented 
findings or treatment in service for hearing loss, as well as 
the lack of post-service evidence of a cognizable hearing 
disability, that the veteran does not satisfy the threshold 
requirement for a well-grounded claim as set forth by the 
Court in Caluza, supra; there has not been a showing of a 
medical diagnosis of a current disability, and, in the 
absence of that element, the nexus issue does not even arise.  
As the Court has noted elsewhere, "in the absence of proof 
of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Since the 
medical evidence does not currently show the presence of a 
bilateral hearing disability due to service trauma, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection for bilateral hearing loss, as imposed by 
38 U.S.C.A. § 5107(a).  

Furthermore, the medical evidence of record does not support 
a finding that any hearing loss was manifested to a 
compensable degree within the one-year presumption period 
following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran has asserted that he suffers from bilateral 
hearing loss and that, as such, the claimed disorder is 
related to service.  While the Board does not doubt the 
sincerity of the veteran's contentions in this regard, our 
decision as to the existence of a disability and its medical 
causation must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the veteran 
suffers from a hearing disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony or contentions, because, as a 
lay person, he is not competent to offer medical opinions.  
See, e.g., Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997)("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

The Board further notes that the veteran reportedly served in 
combat during the Persian Gulf War.  Under 38 U.S.C. 
§ 1154(b), the Secretary is required to accept as sufficient 
proof of service connection satisfactory lay or other 
evidence, with respect to an injury or disease claimed to 
have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, and to resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2000).

The Court has held that "[s]ection 1154(b) necessarily 
focuses upon past combat service and, for this reason, it 
does not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service."  Kessel v. West, 13 
Vet.App. 9, 17 (1999) (emphasis in original).  Thus, even 
assuming the applicability of 38 U.S.C.A. § 1154(b), the 
veteran has failed to submit evidence of a current hearing 
disability, and as such his claim would still fail.  See Wade 
v. West, 11 Vet.App. 302, 305-6 (1998).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; Rabideau, Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
bilateral hearing loss must be denied.  See Epps v. Gober, 
supra.

b.  Service Connection - Undiagnosed Illnesses

As to the veteran's claims for bilateral hearing loss, 
ringing in the ears, a cold and sinus problem, episodic heart 
palpitations, joint pain, a tingling sensation in the hands 
and feet, rash of the back and chest, hair loss, dizziness, 
and loose stools, all claimed as manifestations of 
undiagnosed illnesses, the Board notes that, upon enactment 
of the Persian Gulf War Veterans' Benefits Act, title I of 
Public Law No. 103-446 (Nov. 2, 1994), a new section 1117 was 
added to title 38, United States Code.  That statute, at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.

(3)  For purposes of this section, 
disabilities that have existed for 6 months or 
more and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest 
date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) 
signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; (13) 
menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a 
supervening condition or event that occurred 
between the veteran's most recent departure 
from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and 
the onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.

38 C.F.R. § 3.317 (2000).

Well-established judicial caselaw mandates that, for a 
service-connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  See Winters v. West, 12 Vet.App. 
203, 207-209 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Epps 
and Caluza, supra.  

The Board recognizes that service connection under the 
special provisions of law pertaining to Persian Gulf War 
veterans requires an analysis slightly different from that 
employed in claims for "traditional" service connection, 
because, by definition, an undiagnosed illness is different 
from a diagnosed disability.  After the issuance of the 
regulation, the VA General Counsel issued an opinion which 
determined that a well-grounded claim for compensation under 
38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 would generally 
require the submission of some evidence of:

(1)  active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2)  the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3)  an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4)  a nexus between the chronic disability and 
the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

The Court has recently held that, in order for a veteran to 
establish a well-grounded claim pursuant to 38 U.S.C. § 1117 
and 38 C.F.R. § 3.317, a claimant need only present some 
evidence that:  (1) he or she is "a Persian Gulf veteran"; 
(2) the veteran exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) the 
signs or symptoms became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later that December 31, 2001; and (4) 
such symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Neumann v. West, 14 Vet.App. 12, 22-23 (2000).  

The Court declined to adopt the VA General Counsel opinion, 
holding that, if the requirements of the statute and 
regulation (38 U.S.C. § 1117 and 38 C.F.R. § 3.317) were 
established, it would be, at best, illogical to require a 
veteran to obtain a medical opinion that his or her symptoms 
were causally related to some unknown, undiagnosed, and 
undiagnosable condition.  Neumann, supra.  

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran did serve in the Southwest Asia theater 
of operations during the Persian Gulf War, and he has 
asserted the manifestation of his claimed disorders, prior to 
the specified date of December 31, 2001, in the form of 
chronic signs and symptoms listed in that regulation.  
However, 38 C.F.R. § 3.317, by its terms, applies only where 
the listed signs and symptoms cannot be attributed to any 
known clinical diagnosis.  

In VAOPGCPREC 8-98 (Aug. 3, 1998) the VA General Counsel 
noted that, on its face, 38 U.S.C.A. § 1117(a) confers no 
authority to grant presumptive service connection for any 
diagnosed disease, regardless of whether the disease may be 
characterized as poorly defined.  Section 1117(a) authorizes 
VA to pay compensation "to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)" which became manifest in service in the 
Southwest Asia theater or within a prescribed presumptive 
period.  (Emphasis added.)  The term "undiagnosed illness," 
read literally, means an illness which has not been 
diagnosed.  It is well established that the plain meaning of 
a statute's language is controlling except in "'rare and 
exceptional circumstances,' when a contrary legislative 
intent is clearly expressed."  Ardestani v. Immigration and 
Naturalization Serv., 502 U.S. 129, 135-36 (1991) (citation 
omitted) (quoting Rubin v. United States, 449 U.S. 424, 430 
(1981)).  See also Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. 
Cir. 1993) ("the starting point in interpreting a statute is 
its language, for if the intent of Congress is clear, that is 
the end of the matter" (internal quotation marks omitted)), 
aff'd, 513 U.S. 115 (1994).

As to the veteran's assertion that he suffers from 
undiagnosed illnesses related to his service in the Persian 
Gulf region, following a review of the evidence and the 
applicable regulations, the Board finds he has not submitted 
well-grounded claims.  In reaching this conclusion, we note 
that the governing regulation clearly provides that 
compensation is payable only for chronic disability which, 
"by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii).  In this instance, the medical 
evidence reflects that, with respect to the veteran's 
complaints of ringing in his ears, hair loss, and dizziness, 
he has been diagnosed with intermittent tinnitus, male 
pattern baldness, and vertigo, respectively.  Furthermore, 
with respect to the veteran's complaints of joint pain, on VA 
examination he reported suffering from joint pain in his hips 
and knees.  No other joints were identified as being painful.  
The veteran's hip pain was identified as being related to his 
lumbosacral disc disease, and there was no abnormal clinical 
finding with respect to his knees.  Thus, since the ringing 
in the veteran's ears, hair loss, dizzy spells, and joint 
pain have all been associated with clinical diagnoses, 
entitlement to service connection for any of the disorders as 
manifestations of undiagnosed illnesses, under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, is not permitted by law.  

We have also considered the veteran's claims for bilateral 
hearing loss, a cold and sinus problem, episodic heart 
palpitations, chest and back rashes, and loose stools. 
However, VA examinations have reflected findings of normal 
hearing, normal nose and sinuses; a normal heart and 
gastrointestinal tract; and no clinical finding of a rash on 
the veteran's body, although there was a red mark on the palm 
of his left hand (which he reported as non disabling).  See 
Neumann, supra, in which the Court, in finding that a well-
grounded claim had not been submitted, noted that, while the 
veteran had complained of an itching and crawling sensation 
beneath his skin and a perception or coordination problem, 
the objective medical evidence failed to show any such 
disabilities, and the veteran had failed to submit other 
objective non-medical evidence to substantiate his claims.  

With respect to the veteran's complaints of a tingling 
sensation in his hands and feet, the Board notes that this 
particular complaint was not directly addressed during the 
veteran's battery of examinations.  However, the Board is 
cognizant that, during a June 1998 peripheral nerves 
examination, the veteran did not complain of a tingling 
sensation in his hands and feet.  It was noted at that time 
that he was experiencing a low back radiculopathy into his 
legs.  A prior March 1994 EMG study reflected a normal 
physical evaluation of the veteran prior to diagnostic 
testing.  There were no complaints of a tingling sensation in 
the hands or feet.   

As noted above, a requirement of a well-grounded claim is 
that the veteran must exhibit objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317.  In 
this instance, the veteran has not exhibited objective 
indications of chronic disability.  Furthermore, he has not 
complained that the intermittent tingling sensation in his 
hands and feet is chronically disabling.  As noted in a 
November 1998 Form 9, the veteran reported experiencing 
tingling in his hands and feet only once in awhile.  

With respect to headaches, it was noted, during a chronic 
fatigue evaluation, that the veteran reported suffering from 
some headaches which were non-lateralizing.  During an ENT 
evaluation the following month, the veteran reported that he 
did not suffer from headaches.  In his November 1998 Form 9, 
the veteran reported that he did suffer from headaches, and 
he believed they were related to stress associated with his 
PTSD.  He also indicated that when he denied having headaches 
during his ENT evaluation, it was probably just for that day.  

The Board is aware that headaches are subjective by nature.  
Accepting that the veteran does suffer from this condition, 
which the Board has no reason to doubt, the veteran has not 
complained that his headaches are chronically disabling, nor 
have there been objective indications of chronic disability 
associated with the headaches.  Furthermore, the veteran has 
failed to submit other objective non-medical evidence to 
substantiate his claim of a chronic headache disability.  
Therefore, the Board does not find the veteran's claim for 
headaches to be well grounded under the governing regulation, 
38 C.F.R. § 3.317.  

The veteran has been very specific in asserting that he 
suffers from bilateral hearing loss, ringing in his ears, 
hair loss, dizzy spells, joint pain, a cold and sinus 
problem, episodic heart palpitations, chest and back rash, 
tingling sensation of the hands and feet, headaches and loose 
stools, and that these are undiagnosed illnesses related to 
his service in the Persian Gulf.  While we do not doubt the 
sincerity of the veteran's contentions in this regard, he 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony or 
written statements, because, as a lay person, he is not 
competent to offer medical opinions.  See, e.g., Voerth; 
Bostain; Carbino; Routen, supra.  Thus, in conclusion, the 
Board finds that the veteran has not submitted well-grounded 
claims for service connection for bilateral hearing loss, 
ringing in his ears, hair loss, dizzy spells, joint pain, a 
cold and sinus problem, episodic heart palpitations, chest 
and back rash, tingling sensation in the hands and feet, 
headaches and loose stools, as manifestations of undiagnosed 
illnesses.  

Finally, the Board notes that, in this instance, the 
veteran's claims were filed solely for compensation for 
manifestations of undiagnosed illnesses.  He is not precluded 
from filing claims for service connection for diagnosed 
disorders which he may feel are directly related to service.  
In this respect, he would need to present competent medical 
evidence of a current disability or disabilities, and 
evidence that such disability "resulted from a disease or 
injury which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

c.  Increased Rating - PTSD

The veteran has submitted a well-grounded claim for a rating 
in excess of 50 percent within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that he has submitted a claim which is 
plausible.  This finding is based on the veteran's assertion 
that his service-connected PTSD is more severe then 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994); 38 C.F.R. 
§§ 4.1, 4.2.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2000).

Under the rating criteria, a 30 percent rating will be 
assigned with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The currently assigned 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

In addition, for a disability rating of 100 percent, the 
veteran must show total occupational and social impairment, 
due to such symptoms as: gross impairment in though processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130 (2000).   

In reviewing the evidence of record, we note that the veteran 
has reported problems with anxiety, concentration, memory, 
intrusive memories, irritability, startle response, and 
social isolation.  VA medical records note the veteran's 
treatment for chronic depression, with a decrease in symptoms 
when he takes his medication.  The veteran has been described 
as emotionally labile and tearful, and he has intrusive 
memories of combat.  He has been employed since filing his 
claim for PTSD, working for a construction company on a 
seasonal basis, and currently as a welding and assembling 
mechanic.  He has reported that he finds it difficult to 
work, due to problems being around other people.  
Additionally, the veteran has reported that he is divorced 
from his wife, and that, while they were married, he was 
verbally abusive to her as well as their children.  He has 
denied any psychotic symptoms, but has reported suffering 
from intermittent suicidal ideation, without a plan to act.  
The veteran has also reported that he has problems sleeping, 
and suffers from nightmares once a week.  

In November 1997, Dr. Chen reported that the veteran's 
anxiety had adversely affected his ability to maintain 
effective relationships with others, and had also impaired 
his tolerance for pressure and stress.  The veteran was 
reported to have a GAF score of 50, with a GAF for the past 
year of 65.  The Board notes that a GAF score of 50 is 
reflective of serious symptoms, with serious impairments in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job.)  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.  Thereafter, the veteran was hospitalized 
for treatment of his PTSD in September 1999, and was 
discharged a month later.  He was assigned a GAF at admission 
of 41, and a GAF at discharge of 44.  The veteran's discharge 
diagnosis was chronic, severe PTSD.  The Board notes that a 
GAF score of 41 or 44 also is reflective of serious symptoms.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
supra.  

As noted above, when evaluating a mental disorder, the RO 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  

In this instance, the Board finds that, while the veteran has 
evidenced disturbances in his motivation and mood, he has not 
shown occupational and social impairment due to such symptoms 
as obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; spatial disorientation, or neglect of his personal 
appearance or hygiene.  Additionally, while the veteran has 
reported that he verbally attacked his wife and their 
children, he has not been shown to have impaired impulse 
control resulting in unprovoked irritability with periods of 
violence.  The veteran also does not appear to have near-
continuous panic attacks and depression, affecting his 
ability to function independently, appropriately, and 
effectively.  In this respect, while the veteran has 
exhibited depressive symptoms, he has not needed assistance 
in day-to-day living, his behavior has never been reported as 
inappropriate, or has he been reported as being incapable of 
working, even though he does not like to be around people and 
he startles very easily.  Furthermore, while the veteran has 
denied suicidal ideation, he has reported instances of 
suicidal thoughts, but indicated that he would never act on 
these thoughts because he wishes to see his children grow up.  

Therefore, the Board finds that, when we consider the 
criteria for both a 50 percent and 70 percent rating, along 
with the evidence of record before us, the preponderance of 
the evidence is against the veteran's claim.  In this 
respect, the Board is cognizant that a 50 percent rating is 
intended to compensate a veteran for reduced reliability and 
productivity, as well as difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.  Furthermore, given that we do 
not find the veteran's PTSD warrants a 70 percent rating, we 
logically conclude that he also does not warrant a total (100 
percent) schedular rating.  

Finally, having determined that a 50 percent schedular rating 
is warranted prospectively, we recognize that no issue as to 
the effective date for a disability rating has been developed 
on appeal at this time, and that such a determination is 
generally reserved for the RO, in the first instance.  
However, as discussed above, judicial caselaw has made it 
necessary for us to assess the record, in a case such as 
this, to ascertain whether the evidence would support a 
higher rating during an earlier stage of this claim, under 
the Fenderson precedent.  The law governing effective dates 
in claims for increased ratings, at 38 U.S.C.A. § 5110(a), 
provides that "an award . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, specifies, at subsection (a), 
"[o]n basis of facts found" and, at subsection (o), "date 
of receipt of claim or date entitlement arose, whichever is 
later."

As reflected above, the veteran was initially awarded a 30 
percent disability rating effective from the date of his 
claim in February 1997.  Subsequently, he was awarded a 
temporary 100 percent disability rating as a result of his 
hospitalization for PTSD, effective September 13, 1999.  
Thereafter, his disability rating was increased to 50 
percent, effective from November 1, 1999.  In reviewing the 
evidence of record, we note that, in November 1997, Dr. Chen 
found the veteran to suffer from PTSD, and that associated 
anxiety was affecting the veteran's ability to maintain 
effective relationships, and impaired his tolerance for 
pressure and stress.  

Subsequently, VAMC Bath treatment records, as noted above, 
reflect that, in October 1997 and January 1998, the veteran's 
symptomatology was reduced in intensity due to his use of 
prescribed medication.  However, records also noted the 
veteran as being very emotionally labile.  Additionally, a 
July 1998 treatment record reflected an evaluation of the 
veteran, in which it was reported that he did not exhibit 
psychosis, his mood was mildly depressed, there was an 
effectual lability and some tearfulness, no evidence of 
homicidal or suicidal ideation, and good judgment and 
insight.  Therefore, the Board finds that at no time did the 
veteran exhibit the necessary showing of the rating criteria 
as to warrant an evaluation in excess of 30 percent prior to 
September 13, 1999.  Accordingly, the Board is of the opinion 
that a rating greater than 30 percent has not been warranted 
from the time of the veteran's original filing of his claim 
in February 1997.  


ORDER

1. Entitlement to service connection for bilateral hearing 
loss is denied.  

2. Entitlement to service connection for bilateral hearing 
loss, claimed as a manifestation of an undiagnosed 
illness, is denied.  

3. Entitlement to service connection for tinnitus, claimed as 
a manifestation of an undiagnosed illness, is denied.  

4. Entitlement to service connection for a cold and sinus 
problem, claimed as a manifestation of an undiagnosed 
illness, is denied.  

5. Entitlement to service connection for episodic heart 
palpitations, claimed as a manifestation of an undiagnosed 
illness, is denied.  

6. Entitlement to service connection for joint pain, claimed 
as a manifestation of an undiagnosed illness, is denied.  

7. Entitlement to service connection for a tingling sensation 
in the hands and feet, due to an undiagnosed illness, is 
denied.  

8. Entitlement to service connection for rash of the back and 
chest, to include a red mark on the palm of hand, claimed 
as a manifestation of an undiagnosed illness, is denied.  

9. Entitlement to service connection for hair loss, claimed 
as a manifestation of an undiagnosed illness, is denied.  

10. Entitlement to service 
connection for dizziness, claimed as a manifestation of an 
undiagnosed illness, is denied.  

11. Entitlement to service 
connection for headaches, claimed as a manifestation of an 
undiagnosed illness, is denied.  

12. Entitlement to service 
connection for loose stools, claimed as a manifestation of 
an undiagnosed illness, is denied.  

13. Entitlement to a rating in 
excess of 50 percent for post-traumatic stress disorder is 
denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

